UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-03061) Exact name of registrant as specified in charter:	Putnam Global Natural Resources Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2017 Date of reporting period:	September 1, 2016 — February 28, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Natural Resources Fund Semiannual report 2 | 28 | 17 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio managers 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. The energy and other natural resources industries may be affected by changes in crude oil prices and changes in governmental regulatory policies. The fund concentrates on a limited group of industries and is non-diversified. Because the fund may invest in fewer issuers, it is vulnerable to common economic forces and may result in greater losses and volatility. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of short selling may result in losses if the securities appreciate in value. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions, changes in government intervention in the financial markets, and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees April 6, 2017 Dear Fellow Shareholder: The early months of 2017 have been generally positive for investor sentiment and financial market performance. Many market indexes have achieved new record highs with relatively low volatility, in contrast to the bouts of uncertainty and turbulence that tested global financial markets in 2016. It is worth noting, however, that the exuberance that greeted the new year calmed somewhat as investors reconsidered a number of ongoing macroeconomic and political risks. In addition, many bond investors remained cautious as the potential for inflation increased. As always, we believe investors should continue to focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your goals, we also believe it is a good idea to speak regularly with your financial advisor. In the following pages, you will find an overview of your fund’s performance for the reporting period as well as an outlook for the coming months. We would like to take this opportunity to announce the arrival of Catharine Bond Hill and Manoj P. Singh to your fund’s Board of Trustees. Dr. Hill and Mr. Singh bring extensive professional and directorship experience to their role as Trustees, and we are pleased to welcome them. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See below and pages 10–11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the MSCI World Energy & Materials Index (ND), was introduced on 6/1/05, which post-dates the inception of the fund’s class A shares. † Returns for the six-month period are not annualized, but cumulative. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 2/28/17. See above and pages 10–11 for additional fund performance information. Index descriptions can be found on page 14. 4 Global Natural Resources Fund Christopher J. Eitzmann Portfolio Manager Chris has an M.B.A. from Dartmouth College Tuck School of Business and an A.B. from Harvard University. He joined Putnam in 2012 and has been in the investment industry since 2003. Ryan W. Kauppila Portfolio Manager Ryan has an M.B.A. from Harvard Business School and an A.B. in Economics from Harvard College. He joined Putnam in 2014 and has been in the investment industry since 2000. How was the overall environment for stock market investing during the reporting period? CHRIS Stocks in markets worldwide generally performed well for the six-month period, which began in September2016. The only significant weakness occurred in the early months, particularly in U.S. markets as uncertainty grew in advance of the November presidential election. However, to the surprise of many market observers, stock performance soared in the election’s aftermath in anticipation of a new business-friendly administration. Major U.S. stock indexes continued to achieve record highs and delivered solid positive returns for the 2016 calendar year and into February2017 — the final month of the reporting period. Outside the United States, most stock markets performed well despite concerns about China’s growth trajectory, the future of a post-Brexit U.K. economy, and potential political shifts from a growing populist movement in Europe. How were conditions for stocks in the natural resources sector? RYAN Oil price volatility remained a challenge for energy stocks, although we saw gains overall for the industry for the period. Turbulence had Global Natural Resources Fund 5 Allocations are shown as a percentage of the fund’s net assets as of 2/28/17. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and rounding. Holdings and allocations may vary over time. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 2/28/17. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. 6 Global Natural Resources Fund become a theme for crude oil prices, which had plummeted to 13-year lows in February2016 before nearly doubling four months later. During this six-month period, however, the most notable development was a decision by OPEC [Organization of Petroleum Exporting Countries] members to hold an unscheduled meeting in late September to address rising oil production, which was putting downward pressure on oil prices. That meeting led to an announcement in late November that OPEC members would work together to reduce their cumulative production. In addition, non-OPEC members, such as Russia, also agreed to make production cuts. These events generally surprised and pleased investors, and sent crude oil prices to their highest level since July2015. CHRIS On the materials side, the biggest news came from the metals and mining industry, where stocks rallied dramatically. For the 2016 calendar year, the MSCI World Metals and Mining Index gained 56%. The strength in these stocks was the result of a considerable upswing in demand, due mainly to economic stimulus in China — the world’s largest consumer of metals. How did the fund perform for the six - month reporting period? CHRIS Putnam Global Natural Resources Fund delivered a positive return, but underperformed its benchmark, the MSCI World Energy & Materials Index [ND]. Two key themes contributed to the underperformance for the period. The volatility in crude oil prices challenged the fund’s investments in the energy sector, and the fund was not positioned to take full advantage of that surprisingly robust surge in metals and mining stocks. Could you provide some examples of holdings that helped fund performance? RYAN In late 2016, within the energy portion of the portfolio, we began to place greater emphasis on U.S. oil services companies, while continuing to maintain underweight exposure to large integrated energy companies, which we believed were overvalued. The benefit of this strategy is apparent when looking at contributors to performance for the period. One was our decision to avoid investing in Exxon Mobil, which performed poorly. As for energy holdings that were held in the portfolio, a highlight for the period was ConocoPhillips, an independent exploration and production company. The company has worked to cut costs so its profitability is less dependent on rising oil prices. We added this stock to the portfolio due to its attractive valuation, and it made considerable gains in the closing weeks of 2016. The benefit of our decision to focus on services is also evident among the fund’s top-performing energy holdings. For example, the stock of Select Energy Services, a company that is not part of the fund’s benchmark, was a portfolio highlight. We were impressed with the company’s expertise in hydraulic fracturing, or “fracking,” which is the process of recovering gas and oil from shale rock. Early on, this company recognized the growth potential of the U.S. shale industry and focused intently on providing water solutions for fracking. Another out-of-benchmark top contributor to fund returns was Independence Contract Drilling, which also services the U.S. shale industry. At the close of the period, Contract Drilling was no longer held in the portfolio. CHRIS CF Industries Holdings, a manufacturer and distributor of nitrogen fertilizer and other nitrogen products, was also a notable contributor to relative performance for the period. We added this stock to the portfolio due to what we believed was a very attractive valuation. In our view, the company has an excellent management team, and the stock offered an attractive risk-reward profile based on the eventual growth that we expect in the fertilizer industry. Global Natural Resources Fund 7 Another highlight was the fund’s investment in Albemarle, a specialty chemical company and the world’s largest supplier of lithium. The company delivered strong earnings growth, and we believe it can continue to benefit from rising demand for lithium, a key component of lithium-ionrechargeable batteries, which are used for numerous devices as well as for electric vehicles. What stocks or strategies detracted from performance relative to the benchmark? RYAN Among the top detractors in the energy portion of the portfolio was an investment in Cobalt International, an independent exploration and production company focused in the U.S. Gulf of Mexico. Despite its recent struggles, we believe the company’s growth prospects have been underestimated by investors, and Cobalt stock remained in the portfolio at period-end. CHRIS The fund’s underweight exposure to metals and mining was the primary reason for its underperformance versus our benchmark during the period. For example, relative returns were dampened by our decision to avoid the stock of Glencore, an integrated producer of commodities, including metals such as copper and iron ore, whose prices surged during the period. Similarly, performance lagged due to an underweight position in Teck Resources, a metals and mining company that also benefited from pricing strength. Teck Resources was no longer held in the portfolio at period-end. Outside of metals, another detractor was Axalta Coating Systems, which specializes in paint and coatings for the automotive and industrial industries. This stock has been in the portfolio since its initial public offering, and we continue to believe it is a fundamentally strong business with attractive long-term growth prospects. What is your outlook for the global natural resources sector and the economy? RYAN We believe we are still in the early phases of an up-cycle for global energy markets, and that the industry’s next growth phase will favor North American shale producers and service companies. We are focused in these areas, seeking stocks of companies we believe This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 8 Global Natural Resources Fund offer fundamental long-term strength and attractive valuations. CHRIS While we underestimated the strength and duration of the rally in metals and mining, we continue to believe that it is likely to lose steam in the months ahead. We believe emerging-market growth on a sustained basis will continue to be challenged. Recent moves by Chinese authorities led to short-term stimulus and some gross domestic product growth, but we believe the longer-term growth trajectory for the world’s second-largest economy will be well below the prior decade’s. As always, we remain confident in our investment process, which is based on fundamental research and sometimes requires patience as we wait for our longer-term investment themes to play out. Thank you, gentlemen, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Global Natural Resources Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended February 28, 2017, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/28/17 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months Class A (7/24/80) Before sales charge 5.95% –16.26% –1.76% –23.07% –5.11% –27.14% –10.02% 21.42% 4.72% After sales charge 5.78 –21.08 –2.34 –27.50 –6.23 –31.33 –11.77 14.44 –1.31 Class B (2/1/94) Before CDSC 5.73 –21.13 –2.35 –25.90 –5.82 –28.78 –10.70 20.55 4.30 After CDSC 5.73 –21.13 –2.35 –27.38 –6.20 –30.92 –11.60 15.55 –0.70 Class C (7/26/99) Before CDSC 5.15 –22.36 –2.50 –25.93 –5.83 –28.78 –10.70 20.54 4.28 After CDSC 5.15 –22.36 –2.50 –25.93 –5.83 –28.78 –10.70 19.54 3.28 Class M (7/3/95) Before sales charge 5.36 –20.37 –2.25 –24.97 –5.58 –28.26 –10.48 20.85 4.42 After sales charge 5.26 –23.16 –2.60 –27.60 –6.25 –30.77 –11.54 16.62 0.76 Class R (12/1/03) Net asset value 5.69 –18.32 –2.00 –24.03 –5.35 –27.71 –10.25 21.14 4.58 Class Y (10/4/05) Net asset value 6.03 –14.12 –1.51 –22.09 –4.87 –26.58 –9.79 21.74 4.86 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 10 Global Natural Resources Fund Comparative index returns For periods ended 2/28/17 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months MSCI World Energy & Materials Index — * 18.20% 1.69% –3.15% –0.64% –10.29% –3.55% 29.08% 7.53% (ND) Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * The fund’s benchmark, the MSCI World Energy & Materials Index (ND), was introduced on 6/1/05, which post-dates the inception of the fund’s class A shares. Fund price and distribution information For the six-month period ended 2/28/17 Class A Class B Class C Class M Class R Class Y Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 8/31/16 $15.48 $16.42 $13.50 $13.79 $14.49 $15.02 $15.07 $15.65 2/28/17 16.21 17.20 14.08 14.38 15.13 15.68 15.76 16.41 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/17 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months Class A (7/24/80) Before sales charge 5.93% –20.84% –2.31% –19.97% –4.36% –28.20% –10.45% 10.21% 2.53% After sales charge 5.76 –25.39 –2.89 –24.57 –5.48 –32.32 –12.20 3.87 –3.36 Class B (2/1/94) Before CDSC 5.72 –25.44 –2.89 –22.88 –5.06 –29.77 –11.11 9.42 2.18 After CDSC 5.72 –25.44 –2.89 –24.42 –5.45 –31.88 –12.01 4.42 –2.82 Class C (7/26/99) Before CDSC 5.14 –26.56 –3.04 –22.90 –5.07 –29.81 –11.13 9.45 2.13 After CDSC 5.14 –26.56 –3.04 –22.90 –5.07 –29.81 –11.13 8.45 1.13 Class M (7/3/95) Before sales charge 5.34 –24.68 –2.79 –21.95 –4.83 –29.26 –10.90 9.65 2.30 After sales charge 5.24 –27.32 –3.14 –24.68 –5.51 –31.74 –11.95 5.81 –1.28 Class R (12/1/03) Net asset value 5.67 –22.77 –2.55 –20.95 –4.59 –28.75 –10.68 9.99 2.41 Class Y (10/4/05) Net asset value 6.02 –18.81 –2.06 –19.00 –4.13 –27.67 –10.23 10.52 2.63 See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. Global Natural Resources Fund 11 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 8/31/16 * 1.27% 2.02% 2.02% 1.77% 1.52% 1.02% Annualized expense ratio for the six-month period ended 2/28/17 † 1.29% 2.04% 2.04% 1.79% 1.54% 1.04% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective 9/1/16. † Excludes one-time merger related costs. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 9/1/16 to 2/28/17. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000 *† $6.55 $10.33 $10.33 $9.07 $7.81 $5.28 Ending value (after expenses) $1,047.20 $1,043.00 $1,042.80 $1,044.20 $1,045.80 $1,048.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Global Natural Resources Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 2/28/17, use the following calculation method. To find the value of your investment on 9/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000 *† $6.46 $10.19 $10.19 $8.95 $7.70 $5.21 Ending value (after expenses) $1,018.40 $1,014.68 $1,014.68 $1,015.92 $1,017.16 $1,019.64 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Global Natural Resources Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Energy & Materials Index (ND) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets in the energy and materials sector. Calculated with net dividends (ND), this total return index reflects the reinvestment of dividends after the deduction of withholding taxes, using a tax rate applicable to non-resident institutional investors who do not benefit from double taxation treaties. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 14 Global Natural Resources Fund Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2017, Putnam employees had approximately $482,000,000 and the Trustees had approximately $136,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Global Natural Resources Fund 15 Financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16 Global Natural Resources Fund The fund’s portfolio 2/28/17 (Unaudited) COMMON STOCKS (98.5%)* Shares Value Chemicals (24.9%) Akzo Nobel NV (Netherlands) 57,860 $3,880,704 Albemarle Corp. 60,400 6,131,204 Axalta Coating Systems, Ltd. † 132,483 3,856,580 CF Industries Holdings, Inc. S 161,800 5,083,756 Dow Chemical Co. (The) 9,962 620,234 LANXESS AG (Germany) 71,901 4,882,618 Sherwin-Williams Co. (The) 13,500 4,165,290 Sociedad Quimica y Minera de Chile SA ADR (Chile) 75,600 2,381,400 Syngenta AG (Switzerland) 3,669 1,579,970 W.R. Grace & Co. 86,100 6,099,324 Yara International ASA (Norway) 18,773 712,763 Construction materials (3.2%) LafargeHolcim, Ltd. (Switzerland) 54,946 3,126,563 Vulcan Materials Co. 16,600 2,002,126 Containers and packaging (5.9%) Ball Corp. 29,200 2,147,076 RPC Group PLC (United Kingdom) 201,745 2,285,562 Sealed Air Corp. 104,800 4,871,104 Energy equipment and services (11.6%) Halliburton Co. 99,300 5,308,578 Keane Group, Inc. † S 102,902 1,802,843 Select Energy Services, Inc. Class A † F 342,944 7,459,032 Tenaris SA (Italy) 100,952 1,660,910 Weatherford International PLC † S 386,400 2,187,024 Metals and mining (7.1%) BHP Billiton PLC (United Kingdom) 340,672 5,484,830 Freeport-McMoRan, Inc. (Indonesia) † 141,000 1,889,400 Nucor Corp. 13,200 825,924 Rio Tinto PLC (United Kingdom) 75,300 3,080,586 Mortgage real estate investment trusts (REITs) (0.8%) Hannon Armstrong Sustainable Infrastructure Capital, Inc. R 61,356 1,214,235 Oil, gas, and consumable fuels (42.1%) Anadarko Petroleum Corp. 98,100 6,342,162 Cenovus Energy, Inc. (Canada) 340,200 4,303,087 Cheniere Energy, Inc. † 107,700 5,174,985 Cobalt International Energy, Inc. † 2,031,197 1,442,150 ConocoPhillips 167,800 7,982,246 EnCana Corp. (Canada) 436,500 4,837,585 Enterprise Products Partners LP 61,100 1,712,633 EnVen Energy Corp. 144A † F 170,000 1,700,000 Global Natural Resources Fund 17 COMMON STOCKS (98.5%)* cont . Shares Value Oil, gas, and consumable fuels cont . EOG Resources, Inc. 50,100 $4,859,199 Gulfport Energy Corp. † 99,600 1,727,064 MEG Energy Corp. (Canada) † S 930,729 4,975,287 Noble Energy, Inc. 56,200 2,046,242 Pioneer Natural Resources Co. 10,800 2,008,476 Plains All American Pipeline LP 139,200 4,465,536 Seven Generations Energy, Ltd. (Canada) † 231,200 4,283,867 Suncor Energy, Inc. (Canada) 169,400 5,273,822 Targa Resources Corp. 61,700 3,486,050 Road and rail (2.2%) Norfolk Southern Corp. 29,100 3,521,973 Semiconductors and semiconductor equipment (0.7%) Sumco Corp. (Japan) 68,400 1,005,802 Versum Materials, Inc. † 5,050 153,066 Total common stocks (cost $152,176,555) Principal MORTGAGE-BACKED SECURITIES (0.1%)* amount Value Agency collateralized mortgage obligations (0.1%) Federal Home Loan Mortgage Corporation Ser. 4038, Class PG 4.000%, 2/15/41 i $136,820 $147,125 Total mortgage-backed securities (cost $147,125) Expiration Strike WARRANTS (—%)* † date price Warrants Value EnVen Energy Corp. 144A F 11/6/20 $12.50 170,000 $17 EnVen Energy Corp. 144A F 11/6/20 15.00 170,000 17 Total warrants (cost $34) Principal amount/ Value SHORT-TERM INVESTMENTS (8.2%)* shares Putnam Short Term Investment Fund 0.76% L Shares 2,247,496 $2,247,496 Putnam Cash Collateral Pool, LLC 0.97% d Shares 10,051,289 10,051,289 U.S. Treasury Bills 0.505%, 3/2/17 ∆ $620,000 619,993 Total short-term investments (cost $12,918,776) TOTAL INVESTMENTS Total investments (cost $165,242,490) 18 Global Natural Resources Fund Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2016 through February 28, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $158,448,777. † This security is non-income-producing. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d Affiliated company. See Notes 1 and 5 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). i This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $272,499 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 65.1% Chile 1.5% Canada 14.9 Indonesia 1.2 United Kingdom 6.8 Italy 1.0 Germany 3.1 Japan 0.6 Switzerland 3.0 Norway 0.4 Netherlands 2.4 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Global Natural Resources Fund 19 FORWARD CURRENCY CONTRACTS at 2/28/17 (aggregate face value $50,000,117) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/19/17 $3,472,969 $3,288,564 $184,405 British Pound Buy 3/16/17 242,909 257,727 (14,818) Canadian Dollar Sell 4/19/17 180,084 186,833 6,749 Barclays Bank PLC Swiss Franc Buy 3/16/17 410,831 410,989 (158) Citibank, N.A. Australian Dollar Buy 4/19/17 538,633 509,666 28,967 British Pound Buy 3/16/17 2,108,113 2,153,622 (45,509) Canadian Dollar Buy 4/19/17 719,961 729,862 (9,901) Danish Krone Buy 3/16/17 736,375 744,929 (8,554) Euro Buy 3/16/17 7,585,798 7,559,523 26,275 Japanese Yen Sell 5/17/17 279,717 276,907 (2,810) Goldman Sachs International Japanese Yen Buy 5/17/17 4,408,888 4,357,508 51,380 HSBC Bank USA, National Association Australian Dollar Buy 4/19/17 1,169,170 1,106,709 62,461 British Pound Buy 3/16/17 325,079 332,263 (7,184) Canadian Dollar Buy 4/19/17 746,021 746,483 (462) JPMorgan Chase Bank N.A. British Pound Buy 3/16/17 2,497,985 2,553,130 (55,145) Canadian Dollar Sell 4/19/17 5,309,888 5,154,915 (154,973) Euro Buy 3/16/17 2,957,700 2,997,775 (40,075) Japanese Yen Buy 5/17/17 3,718,638 3,680,677 37,961 Norwegian Krone Buy 3/16/17 634,900 648,420 (13,520) Swedish Krona Buy 3/16/17 339,572 335,104 4,468 Swiss Franc Sell 3/16/17 1,159,953 1,146,174 (13,779) State Street Bank and Trust Co. Australian Dollar Buy 4/19/17 2,030,997 1,922,384 108,613 British Pound Buy 3/16/17 1,014,710 1,017,557 (2,847) Canadian Dollar Sell 4/19/17 4,011,339 3,979,370 (31,969) Israeli Shekel Buy 4/19/17 192,416 181,915 10,501 UBS AG Australian Dollar Buy 4/19/17 736,150 696,880 39,270 British Pound Buy 3/16/17 917,397 937,031 (19,634) WestPac Banking Corp. British Pound Buy 3/16/17 2,028,427 2,087,200 (58,773) Total 20 Global Natural Resources Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks
